DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites “three-layer system” in lines 3, 5, 8, 9, and 13.  The addition to the phrase has not been property underlined.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  the claim recites “three-layer system” in line 2.  The addition to the phrase has not been property underlined.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  the claim recites “three-layer system” in lines 2, 3-4.  The addition to the phrase has not been property underlined.  Appropriate correction is required.  
Claim 6 is objected to because of the following informalities:  the claim recites “three-layer system” in lines 2 and 4.  The addition to the phrase has not been property underlined.  Appropriate correction is required.  
Claim 7 is objected to because of the following informalities:  the claim recites “three-layer system” in lines 3-4.  The addition to the phrase has not been property underlined.  Appropriate correction is required.
Claim 8 recites “polyamide (nylon)” in line 3.  It appears the claim should recite either “polyamide” or “nylon.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, wherein “for” in line 2 has been changed to “four” is not clear as it lacks a recitation with respect to the “four areas.”
Claim 6, wherein “for” in line 2 has been changed to “four” is not clear as it lacks a recitation with respect to the “four areas.”
Claim 12 is not clear as it recites “copolymers” in line 3 and then “copolymers” in line 10.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guigner et al. (WO2016/066640 A1) (“Guigner”)
With respect to claim 1, Guigner discloses a molded three-dimensional noise attenuating trim part for a vehicle (abstr., 0076, 0062), comprising a three-layer system consisting of a first porous fibrous layer, a second porous fibrous layer and an air permeable intermediate film layer located between the first and second porous layers (abstr., 0012), wherein the adjacent surfaces within the three-layer system are interconnected – the layers are laminated (0055), and thus they are interconnected - wherein the second porous fibrous layer has a variable area weight (AW2) that varies over the surface of the second porous fibrous layer  - the thickness of the second porous fibrous layer varies – Fig. 1, Guigner discloses that the second porous layer may be compressed so as to obtain a specific fiber mixture (0043), thus, since the second layer is compressed to have a specific fiber mixture, it would have been obvious to one of ordinary skill in the art that the second porous layer has a variable area weight depending on the thickness of the layer (0043, 0079).  Guigner discloses a total variable thickness of the part in a range of 4 to 35 mm (0047), which is overlapping the claimed range.  Guigner discloses AW2 of the second porous fibrous layer of from 300 to 800 gsm (0050).  The formula of claim 1 is satisfied for e.g. (t) of 5 mm and 15 mm wherein (t) is the total thickness of the three-layer system, and the area weight is 400 gsm and 600 gsm respectively – the claim requires the formula to be satisfied “for areas of the three-layer system with a total thickness (t) between 5 and 35 mm”, the claim does not require the formula to be satisfied for each and every total thickness between 5 and 35 mm; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that AW2 of the second porous fibrous layer increases with increasing total thickness (t) of the three-layer system (Fig. 1, 0079).
Regarding claim 2, Guigner teaches the part of claim 1.  Guigner discloses each of the first and second porous fibrous layers has an area weight overlapping the area weight recited in claim 2 (0048, 0050); overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
With respect to claim 4, Guigner discloses the part of claim 1.  Guigner discloses the air flow resistance of the first and second layers of between 400 and 3000 Nsm-3
 (0017) and of the intermediate film layer of between 500 and 2500 Nsm-3 (0058), thus the range of the total air flow resistance of the three-layer system of Guigner overlaps the range recited in claim 4; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
As to claim 7, Guigner teaches the part of claim 1.  Guigner discloses the air flow resistance of the first porous layer and the intermediate layer representing at least 55% of the total air flow resistance of the three-layer system (0016).  Guigner discloses the air flow resistance of the intermediate film layer of between 500 and 2500 Nsm-3 (0058), and the total air flow resistance of the first and second porous fibrous layers of from 800 to 6000 Nsm-3 (0017), thus the requirement of air flow resistance of the intermediate film layer being higher than the total air flow resistance of the porous fibrous layers within the disclosed range is satisfied.
With respect to claim 8, Guigner teaches the part according to claim 1, wherein the first and second porous fibrous layers comprise fibers comprising polyamide 6, polyamide 66, polyester, polyolefin - polypropylene, polyethylene (0019, 0029).
Regarding claim 9, Guigner teaches the part of claim 1, wherein at least one of the first and the second porous fibrous layers comprises self-crimped frizzy fibers (0019).
As to claim 10, Guigner teaches the part of claim 1, wherein at least one of the first and second porous fibrous layers comprises reclaimed fibers made of cotton shoddy, synthetic shoddy, polyester shoddy, natural fiber shoddy (0019, 0040).
With respect to claim 11, Guigner teaches the part of claim 1, wherein the first and second fibrous layers comprise a thermoplastic binder material made of polyester, polyolefin - polyethylene, polypropylene, polylactic acid, polyamide 6, polyamide 66 (0019, 0038).
As to claim 12, Guigner teaches the part of claim 1, wherein the air permeable intermediate film layer comprises polyolefin (0054). 

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guigner, in view of Khan et al. (US 7322440 B2) (“Khan”).
With respect to claim 3, Guigner teaches the part of claim 1, but is silent with respect to the at least second layer having a compression stiffness as recited in the claim.  Khan discloses a noise attenuating trim part for a vehicle, wherein layers of the trim part have a compression stiffness of between 0.1 kPa and 100 kPa (col. 2, lines 4-22, 45-61).  The range of compression stiffness overlaps the range recited in claim 3; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form at least the second layer of Guigner having a compression stiffness as disclosed in Khan as the range of compression stiffness of layers disclosed in Khan is known in the art of noise attenuating trim parts for vehicles.
With respect to claim 13, Guigner discloses the part of claim 1, but is silent with respect to the part further comprising a layer as recited in the claim.  Khan discloses a noise attenuating trim part for a vehicle, the trim part comprising a decorative top layer - a tufted carpet layer (abstr., col. 1, lines 3-5, col. 2, lines 33-63, Fig. 1).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide a decorative top layer to the part of Guigner as it is known in the art of noise attenuating trim parts for vehicles to include in them decorative top layers.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guigner, in view of Guigner et al. (EP 3015314 A1) (“Guigner 2”).
With respect to claim 5, Guigner teaches the trim part of claim 5.  Guigner discloses the total thickness of the three-layer system of between 4 and 35 mm (0047), which overlaps the recited range, but is silent with respect to the correlation of the overall air flow resistance and the overall density for at least four areas of the three-layer system as recited in the claim.  Guigner 2 discloses multilayer noise attenuating trim part comprising at least 2 fibrous layers and an air permeable intermediate film between the fibrous layers, wherein for an area having the thickness between 4 and 12.5 mm, which is within the claimed range and includes four areas, the relationship between the overall air flow resistance and the overall density of the three-layer system being 1500<AFRoverall -10  ̅ϱ<3800, with AFRoverall in Nsm-3 and  ̅ϱ in kg/m3 (0070, claim 1), which is within the recited range.
With respect to claim 6, Guigner teaches the trim part of claim 5.  Guigner discloses an overall density between 20 and 460 kg/m3 (0046), which overlaps the recited range, but is silent with respect to the correlation between the overall air flow resistance and the overall density  ̅ϱ for at least four areas of the three-layer system as recited in the claim.  Guigner 2 discloses multilayer noise attenuating trim part comprising at least 2 fibrous layers and an air permeable intermediate film between the fibrous layers, wherein for an area where the overall density is above 250 kg/m3, which range overlaps the recited range, and includes at least four areas of the three-layer system with overall density of above 160 kg/m3, the relationship between the overall air flow resistance and the overall density of the three-layer system is 1500<AFRoverall -10  ̅ϱ<3800, with AFRoverall in Nsm-3 and  ̅ϱ in kg/m3 (0012), which is within the recited range.


Response to Arguments
Applicant’s arguments filed July 5, 2022 have been fully considered.
The Applicant has argued in a method used to produce the trim part of Guigner an overall area weight of the multilayer remains constant including in areas that are compressed, density becoming greater in the compressed areas.  The Examiner notes in discussing the method of making the trim part the Applicant relied on the known in the art method described in par. [0006] in the background section of the reference.  The Applicant assumed product disclosed in par. [0064] is made by the method disclosed in par. [0006].  However, paragraphs following par. [0006] of Guigner disclose problems associated with products obtained by the method.  The Examiner notes Guigner discloses that the second porous layer may be compressed so as to obtain a specific fiber mixture (0043), thus, since the second layer is compressed to have a specific fiber mixture, it would have been obvious to one of ordinary skill in the art that the second porous layer has a variable area weight depending on the thickness of the layer (0043, 0079).  
The Applicant further argued Guigner fails to teach or suggest the area weight for the areas of the three layer system with a total thickness (t) that satisfies the formula recited in the claim, the area weight and the total thickness being disclosed separately from each other in Guigner with no correlation, the correlation of the instant invention not being fulfilled for area weight of 400 gsm and thicknesses above approximately 10 mm or for area weight of 600 gsm and thicknesses of above approximately 17 mm, or for area weight of 800 gsm and thicknesses of above approximately 26 mm, thus, the Applicant concludes Guigner does not discloses the area weight correlation with the trim part thickness as recited in the claim over “all the area with thickness between 4 mm and 35 mm.”  The Examiner notes the claim requires the formula to be satisfied “for areas of the three-layer system with a total thickness (t) between 5 and 35 mm”, the claim does not require the formula to be satisfied for each and every total thickness between 5 and 35 mm; the formula of claim 1 is satisfied for e.g. (t) of 5 mm and 15 mm wherein (t) is the total thickness of the three-layer system, and the area weight is 400 gsm and 600 gsm respectively, as discussed above.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783